Citation Nr: 1548707	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-28 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for lumbosacral strain with degenerative disc disease (DDD) and herniated nucleus pulposus (HNP) at L5-S l, evaluated as 20 percent disabling prior to October 18, 1997, and as 40 percent disabling from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter came before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim of entitlement to service connection for lumbosacral strain with DDD and HNP at L5-S1, and assigned the same an initial disability rating of 20 percent, effective June 29, 1995, and a 40 percent disability rating effective October 18, 1997.

In September 2009, the Veteran testified via videoconference before the
undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  It is noted that the back disability was referenced during the August 2014 Board hearing in terms of how it reportedly resulted in secondary disabilities and contributes to unemployability; however, the increased rating matter itself was not addressed during this hearing.  

Also on appeal are issues of entitlement to service connection for various disabilities and for compensation under 38 U.S.C. §1151 for congestive heart failure/coronary artery disease; these issues are before another VLJ who conducted a hearing on these issues in August 2014; as such, those issues will be addressed by that VLJ in a separate decision.

The Veteran's hearing also included the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  This issue was also addressed in the August 2014 hearing.  As such, this issue will be the subject of a separate decision before a panel of VLJs, including those before whom the Veteran has testified.  See 38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3  (2015).   

In November 2009 and November 2010, the Board remanded this case for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has concluded that further remand is required.  In a separate decision on the matters heard solely at the August 2014 hearing, the Board remanded issues of entitlement to service connection for a head injury, a right shoulder disability, a bilateral knee disability, an acquired psychiatric disorder, sleep deprivation, and a bilateral ankle disability; and compensation under 38 U.S.C. § 1151 for congestive heart failure/coronary artery disease.  Specifically, the Board directed that the Veteran be asked to sufficiently identify private treatment records.  As records identified by the Veteran might include those pertinent to the issue of entitlement to higher ratings for the Veteran's degenerative disc disease, the Board finds that a final determination cannot be made in this appeal until the Veteran has the opportunity to identify treatment sources and any identified records are obtained.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to complete the Remand actions required in the most recent Board decision associated with Docket No. 13-02 182.

2.  After completion of the above, review the claims file and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




